       Case: 5:19-cr-00274-BYP Doc #: 101 Filed: 11/21/19 1 of 3. PageID #: 567



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                    *        CASE NO. 5:19CR274

        Plaintiff                           *

-vs-                                        *        JUDGE BENITA PEARSON

ROBERT CLARK, JR.                           *

        Defendant                           *        DEFENDANT’S SENTENCING
                                                     MEMORANDUM
                                      * * *
        Now comes the Defendant, Robert Clark, Jr., by and through counsel, and hereby offers

the following Memorandum for the Court’s consideration at his sentencing hearing.

                                                     Respectfully submitted,



                                                     /S/ LAWRENCE J. WHITNEY
                                                     LAWRENCE J. WHITNEY #0023738
                                                     Attorney for Defendant
                                                     137 South Main St., Suite 201
                                                     Akron, Ohio 44308
                                                     330-253-7171
                                                     330-253-7174 fax
                                                     Burdon-merlitti@neo.rr.com

                                             BRIEF


PLEA AGREEMENT GUIDELINE CALCULATION

        The parties entered into a Plea Agreement filed with the Court on August 14, 2019 (R.

#68, PageID #298). The parties stipulated to the following guideline calculation:

Count One

        Base Offense Level:         12      2K2.1 (a)(7)
        Number of Firearms         + 4      2K2.1 (b)(1)(B)
                      Subtotal:     16

                                                1
     Case: 5:19-cr-00274-BYP Doc #: 101 Filed: 11/21/19 2 of 3. PageID #: 568




Count Two

       Base Offense Level:            12      2K2.1 (a)(7)
       Conspiracy                      - 3    2K2.1 (b)(2)
                     Subtotal:          9

Multiple Counts Adjustment

                                      16
               3D 1.4 (a) + (b)      + 1
                                      17      (before acceptance)

       With acceptance, 3E1.1 (a) + (b), the guideline calculation is therefore 14.

PRESENTENCE GUIDELINE CALCULATION

       The Presentence filed under seal on October 21, 2019 (R. #84), is very similar to the Plea

Agreement calculation EXCEPT the probation department groups Counts 1 and 2, pursuant to

3D1.2(d), and thus, there is no multiple count calculation and Defendant does not receive that

extra point – making his TOL 13, not 14 as in the Plea Agreement. The probation officer

supports this decrease via App. Note 6 (R. #84, PSI, PageID #402). Note 6 specifically indicates

that a conspiracy (which count 2 is) if covered under section (d) of the offense that is the object

of the conspiracy is covered under subsection (d). Thus, section (d) of 3D1.2 indicates that the

offenses are closely related and are not multiple counts .

       Defendant would ask that the Court adopt the recommendation of the PSI and set his

TOL at 13.

       Defendant agrees that he is a Criminal History Category 1.

18 U.S.C. 3853 FACTORS

       Defendant acknowledges the seriousness of the offense and the danger that these firearms

bring to the community. Defendant also concedes that there is some need to afford adequate



                                                 2
     Case: 5:19-cr-00274-BYP Doc #: 101 Filed: 11/21/19 3 of 3. PageID #: 569



deterrence to this kind of criminal conduct. However, Defendant asks that this Court also

consider that at the time of the offense, he was 18 years old. Further, he asks that the Court

consider his personal and family history as set forth in the PSI (R. #84, PageID #404). Attached

are letters from the Defendant’s grandfather and aunt, who remain supportive of him. Defendant

will further discuss these characteristics at his sentencing hearing.

SUBSTANCE ABUSE

       Defendant has an abuse problem (R. #84, PageID #405). He has never received

treatment. Defendant would seem to benefit from substance abuse treatment.

PRISON RECOMMENDATION

       Defendant asks that the Court recommend that he be sentenced to a prison close to

Canton, Ohio.



                                                       /S/ LAWRENCE J. WHITNEY
                                                       LAWRENCE J. WHITNEY
                                                       Attorney for Defendant




                                            PROOF OF SERVICE

       I hereby certify that on November 21, 2019, a copy of the foregoing Defendant’s
Sentencing Memorandum was filed electronically. Notice of this filing will be sent to all parties
by operation of the Court’s electronic filing system. Parties may access this filing through the
Court’s system.


                                               /S/ LAWRENCE J. WHITNEY
                                               LAWRENCE J. WHITNEY
                                               Attorney for Defendant

                                                  3
